Title: To Thomas Jefferson from John Minor, 18 May 1807
From: Minor, John
To: Jefferson, Thomas


                        
                            My dear Sir
                            
                            Richmond. May 18th 1807
                        
                        A young friend of mine Mr. Mann Page Lomax, son of Colo. Thos. Lomax of Port Tobago, having a wish to enter
                            into the Army of the United States, has requested me to express my opinion of him to you, under the hope that it may aid
                            him in the attainment of his wish of obtaining a Commission in the Army—If my recommendation can be of service to him, I
                            have the happiness of saying, with confidence, that I believe him possessed of that Character and those qualifications
                            which are calculated to render him a most useful Servant of his Country and an honour to himself and his family—permit me
                            to add that the United States will have an additional garrantee, for his good conduct, in the respectability & honour of
                            his Connections, with whom you are well acquainted 
                  Be assured, Dear Sir of my high & unaltered Esteem and respect
                        
                            John Minor
                            
                        
                    